           Case 1:18-vv-01897-UNJ Document 48 Filed 02/05/21 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1897V
                                        (not to be published)


    DAVID GERARD HARVEY, II,
                                                                Chief Special Master Corcoran
                          Petitioner,
    v.                                                          Filed: December 10, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Mark Theodore Sadaka, Englewood, NJ, for Petitioner.

Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1


        On December 10, 2018, David Gerard Harvey, II, filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that he suffered “vaccine-induced pain in his left
arm, severe shoulder pain and numbness/tingling his fingers that was either ‘caused-in-
fact’ by the” influenza vaccine he received on March 15, 2017. (Petition at 1). On October
22, 2020, a decision was issued awarding compensation to Petitioner based on the
parties’ stipulation. (ECF No. 35).




1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
          Case 1:18-vv-01897-UNJ Document 48 Filed 02/05/21 Page 2 of 2




        Petitioner has now filed a motion for attorney’s fees and costs, dated November
13, 2020, (ECF No. 38), requesting a total award of $19,338.42 (representing $18,884.56
in fees and $453.86 in costs). In accordance with General Order #9, Petitioner filed a
signed statement indicating that Petitioner incurred no out-of-pocket expenses. (ECF No.
43). Respondent reacted to the motion on November 17, 2020 indicating that he is
satisfied that the statutory requirements for an award of attorney’s fees and costs are met
in this case and defers to the Court’s discretion to determine the amount to be awarded.
(ECF No. 39). That same day Petitioner filed his reply, requesting the Court grant
Petitioner’s motion in full. (ECF No. 40).

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $19,338.42 (representing $18,884.56 in fees and $453.86 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 2

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by f iling a joint notice
renouncing their right to seek review.
                                                  2
